Citation Nr: 0615396	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-17 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to June 
1970.  He also served in the Army Reserves from June 1970 to 
December 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from February 2003 and June 2004 decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The claims for service connection for bilateral hearing loss 
and PTSD are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  Whereas the Board will decide 
the claim for tinnitus.


FINDING OF FACT

The medical evidence of record does not show the veteran has 
tinnitus, much less as a result of his service in the 
military.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In this case at hand, the veteran was provided notice of the 
VCAA in April 2004, prior to the initial adjudication of his 
claim in the June 2004 rating decision at issue.  The VCAA 
letter summarized the evidence needed to substantiate his 
claim and VA's duty to assist.  It also specified the 
evidence he was expected to provide, including the 
information needed to obtain both his private and VA medical 
treatment records.  In this way, the letter clearly satisfies 
the first three "elements" of the Pelegrini II notice 
requirement.  In addition, the letter specifically advised 
him that if there was any other evidence or information that 
he thought would support his claim, to let VA know about it 
so it could be obtained.  So that request satisfies the 
fourth "element" of Pelegrini II.
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date.  Despite 
the inadequate notice provided him on these elements, the 
Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, i.e. the RO, the Board must consider whether 
the veteran has been prejudiced thereby).  This is because, 
for the reasons and bases discussed below, the preponderance 
of the evidence is against his claim for service connection, 
so any question as to the appropriate disability rating and 
effective date to be assigned is rendered moot.  



All relevant evidence necessary for an equitable resolution 
of the claim has been identified and obtained, to the extent 
possible.  The evidence includes the veteran's service 
medical records (SMRs), service personnel records, VA and 
private treatment records and the report of a VA examination.  
The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication of any evidence that has a bearing on this 
case that has not been obtained.

The VCAA and implementing regulations require VA to provide a 
veteran with an examination or to obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Upon review, the Board has concluded that a remand for 
physical examination of the veteran and/or a medical nexus 
opinion is not warranted.  As discussed in more detail below, 
there is no competent medical evidence of tinnitus currently.  
In the absence of competent medical evidence of current 
tinnitus, physical examination of the veteran is unnecessary 
because, even best case scenario, there is no present 
disability to causally relate to his military service.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), wherein the Court held that VA erred in 
failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this particular case there is no 
evidence of current tinnitus.  The veteran has been provided 
the opportunity to present evidence pertaining to current 
disability, to at least suggest he has this condition, and he 
has not done so.

The veteran and his representative have been given ample 
opportunity to present evidence and argument in support of 
his claim.  See 38 C.F.R. § 3.103 (2005).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent laws and regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



Entitlement to service connection for tinnitus.

Analysis

With respect to Hickson element (1), proof of current 
disability, the medical evidence of record is completely 
devoid of any diagnosis pertaining to tinnitus.  Despite a 
VCAA request from the RO, the veteran has not submitted any 
evidence suggesting a diagnosis of and/or treatment for 
tinnitus.  The Board realizes the evidence of record includes 
the report of a July 1995 private examination wherein the 
veteran reported experiencing occasional "ringing in his 
ear."  But even then, the examiner did not diagnose 
tinnitus.  Moreover, this condition has not even been 
mentioned in any medical record since that time.  So the 
preponderance of the evidence shows the veteran does not 
currently have tinnitus and, indeed, may never have even had 
this condition.

As alluded to above, it is now well-settled that in order to 
be considered for service connection, a claimant must first 
have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  In the absence of diagnosed tinnitus, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  The veteran's claim fails on this basis alone.

In essence, the veteran's case rests entirely on his 
unsubstantiated statements that he currently has tinnitus.  
The Board has considered these statements.  But it is well-
established that, as a layman without medical training, he is 
not qualified to make a medical diagnosis - to confirm he 
has the condition alleged, and his opinion concerning this 
has no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.")



In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for tinnitus.  Thus, 
there is no reasonable doubt to resolve in his favor, and his 
appeal is accordingly denied.


ORDER

The claim for service connection for tinnitus is denied.


REMAND

Reasons for remand

Entitlement to service connection for PTSD.

Stressor verification

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).

With regard to the third PTSD criterion, credible evidence of 
an in-service stressor, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, his lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies his testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The medical evidence already of record shows the veteran has 
a diagnosis of PTSD.  The RO denied his claim for service 
connection for PTSD on the grounds that there was no credible 
evidence of a stressor in service - to support this 
diagnosis.  38 C.F.R. § 3.304(f) (2005).  He does not claim, 
and the evidence does not otherwise show, that he engaged in 
combat against enemy forces.  So the law requires that his 
claimed stressors be corroborated by evidence other than his 
own statements or the diagnosis of PTSD.  See Moreau, supra.  

The veteran reported that he was in a military jeep accident 
during combat support training at Fort Dix, New Jersey.  He 
indicated that he began serving in that capacity on November 
1, 1967, and graduated on January 19, 1968.  He said there 
were three people - a sergeant, another serviceman and 
himself - in the jeep and that he sat in the back seat.  He 
stated that, after the driver lost control the jeep went up 
an embankment and rolled over twice before coming rest on its 
top.  He indicated there was an official investigation and 
pictures taken.

A request has not been made of the U. S. Army and Joint 
Services Records Research Center (JSRRC) to verify the 
veteran's alleged stressor.

VCAA

As already alluded to, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  The Court indicated that in cases, as here, involving 
claims for service connection, proper VCAA notice includes 
advising the veteran that a disability rating and effective 
date will be assigned in the event service connection is 
granted.  The VCAA notice also must include an explanation of 
the type of evidence that is needed to establish a disability 
rating and effective date.  The veteran has not received this 
required notice.

Entitlement to service connection for bilateral hearing loss.

Additional evidence 

A review of the record shows that a statement of the case 
(SOC) regarding this issue was sent in March 2004.  In 
September 2004, the RO received a report from a private 
otolaryngologist (ear, nose, and throat (ENT) specialist) 
concerning an evaluation conducted in July 1995.  

It does not appear the RO has reviewed this evidence in 
connection with the veteran's claim.  The United States Court 
of Appeals for the Federal Circuit has held that Board 
consideration of additional evidence without remanding the 
case to the agency of original jurisdiction for initial 
consideration, absent a waiver by the claimant, was 
proscribed.  See Disabled American Veterans v. Principi, 327 
F. 3d. 1339 (Fed. Cir. 2003); see also 38 C.F.R. § 20.1304(c) 
(2005).  No such waiver was received in this instance.  
Accordingly, to accord due process to the veteran this matter 
requires remand.  See 38 C.F.R. § 19.9 (2005).



Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation of the information 
or evidence needed to establish a 
disability rating and effective date 
for the remaining claims on appeal, 
for service connection for bilateral 
hearing loss and PTSD, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

The letter should also ask the veteran 
to provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for these claimed 
disabilities since service.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.  

Request that the veteran provide any 
additional helpful information 
concerning his claimed stressor in 
service.  This includes supporting 
details such as the specific location, 
names of any individuals involved and 
the name of any agency that conducted 
an accident investigation.  [Note:  he 
has indicated the accident occurred 
between November 1, 1967 and 
January 19, 1968.]



2.  With this additional information 
from the veteran concerning his alleged 
stressors, attempt to verify them by 
contacting the United States Army and 
Joint Services Records Research Center 
(JSRRC).

3.  Then readjudicate the claims for 
service connection for bilateral 
hearing loss and PTSD in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure the veteran is afforded 
due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.  No action is required by the veteran until 
contacted.  He has the right to submit additional evidence 
and argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


